DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1, 3-5, 11, 15, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11-12, 15 of copending Application No. 17/399,049 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1, 4, 5, 18 of the current application are broader than claims 1, 10, 11-121, 15 of copending Application No. 17/399,049.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following table will match claims of current application (17/233,384) vs copending application 17/399,049 (Now US 2022/0051935 A1).
17/233,384 Claims			Co-pending 17/399,049 (US 2002/0051935)
	1					1 or 15
	3					10
	4					11
		5					15
		11					12
		15					1
		18					1
		

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1-7, 10, 11, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kang et al. (US 2016/0020092 A1).
As to claim 1, Kang discloses a substrate processing method comprising:
forming a first thin film having a certain thickness by performing a first cycle a plurality of times, the first cycle comprising supplying a first reactant onto a structure and purging a residue a plurality of time (See Fig 2A, Fig 2B step 252, Fig 7A-7B paragraph 0076-0079);
forming a second thin film by changing a chemical composition of the first thine film having the certain thickness (Fig 2A, Fig 2B, step 254, paragraph 0009; paragraph 0076-0078, 0080-0083, fig 7A).
As to claim 2, Kang discloses the first reactant comprises a silicon-containing gas (See paragraph 0071-0072).
As to claim 3, Kang discloses plasma is applied during at least a portion of the first cycles (paragraph 0009, 0061) and first reactant is dissociated by the plasma to adsorb the first thin film on the structure (paragraph 0043, 0009-0010, Fig 2A-2B).
	As to claim 4, Kang discloses a second reactant (i.e. Ar) that is not reactive with the structure is supplied during the first cycle and the first thin filmed is densified by the second reactant (Ar) (See paragraph 0042-0043; 0058-0059, 0062-0065).
	As to claim 5, Kang discloses a second cycle is performed a plurality of times during the forming of the second thin film, 
	Wherein the second cycle comprises supplying a third reactant on the first thin film having a certain thickness (paragraph 0063-0065);
	Applying plasma to induce a reaction between the first thin film and a third reactant (paragraph 0063-0065;
	Purging a residue (paragraph 0066).
	As to claim 6, Kang discloses the third reactant comprises oxygen and the first thin film is oxidized during the inducing of the reaction (paragraph 0063-0065).
	As to claim 7, Kang discloses the third reactant is reactive with the structure (paragraph 0063-0065, 0069).
	As to claim 10, Kang discloses that the purge will remove the reactant remain in the chamber (i.e. residue)s, wherein the remain reactant comprises water, nitric oxide (Note: nitric oxide has a formula of NO; See evidence via https://en.wikipedia.org/wiki/Nitric_oxide ), carbon dioxide (See paragraph 0005, 0013, 0043, 0046 0073; Kang’s claim 8).
	As to claim 11, Kang discloses the first thin film (Silicon oxide) comprises a mixture of element constitutes the first reactant, the first thin film is formed by adsorbing the mixture on the structure (paragraph 0003-0004, 0009, 0012, 0015, 0034).
	As to claim 15, Kang discloses further comprising forming a third thin film having the same component as that of the second thin film on the second thin film by repeating a new cycle to obtain desired thickness (See paragraph 0067, Fig 2A).
	As to claim 17, Kang disclose a third cycle is performing a plurality of times during forming of the third film (paragraph 0058-0067)
	Wherein the third cycle comprises:
	Supplying the first reactant on the second thin film (Step 204 Fig 2A after repeating operation at step 214);
	Purging the first reactant on the second thin film (step 206 Fig 2A after repeating operation at step 214);
	Suppling the third reactant under plasma atmosphere;
	Purging a residue of the third reactant (step 212; Fig 2A).

	As to claim 18, Kang discloses a substrate processing method comprising:
	Forming a first thin film by supplying a first reactant and a second reactant on the substrate having a patterned structure (Fig 7A, paragraph 0057-0060);
	Supplying a third reactant (paragraph 0063);
	Converting the first thin film into a second film (Fig 7A, paragraph 0063-0065).

7.	Claims 1-7, 10-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Baldasseroni et al. (US 2018/0138036 A1).
As to claim 1, Baldasseroni discloses a substrate processing method comprising:
forming a first thin film having a certain thickness by performing a first cycle a plurality of times, the first cycle comprising supplying a first reactant (step 303) onto a structure and purging a residue a plurality of time (step 305) (See Fig 3; paragraph 0044-0057; 0113, 0116) 
forming a second thin film by changing a chemical composition of the first thin film having the certain thickness (Fig 3, paragraph 0053-0059; 0060-0061, Fig 3)
As to claim 2, Baldasseroni discloses the first reactant comprises a silicon-containing gas (See paragraph 0049-0051).
As to claim 3, Baldasseroni discloses plasma is applied during at least a portion of the first cycles and first reactant is dissociated by the plasma to adsorb the first thin film on the structure (paragraph 0047-0052, paragraph 01113, 0116).
As to claim 4, Baldasseroni discloses a second reactant (i.e. argon) that is not reactive with the structure is supplied during the first cycle and the first thin filmed is densified by the second reactant (Ar) (See paragraph 0053, 0057).
As to claim 5, Baldasseroni discloses a second cycle is performing a plurality of times during the forming of the second thin film,
Wherein the second cycle comprises supplying a third reactant on the first thin film having a certain thickness (Fig 3 Step 307 after repeating loop 303-309 of; paragraph 0053-0059);
	Applying plasma to induce a reaction between the first thin film and a third reactant (paragraph 0053-0059);
	Purging a residue (Fig 3 step 309; paragraph 0058).
	
	As to claim 6, Baldasseroni the third reactant comprises oxygen and the first thin film is oxidized during the inducing of the reaction (paragraph 0053-0054, 0113, 0116).
AS to claim 7, Baldasseroni discloses the third reactant is reactive with the structure (paragraph 0053-0055).
As to claim 10, Baldasseroni discloses that the purge will remove the reactant remain in the chamber (i.e. residue)s, wherein the remain reactant comprises water, carbon dioxide (See paragraph 0009, 0020, 0053, 0058).
As to claim 11, Baldasseroni discloses the first thin film (Silicon oxide) comprises a mixture of element (silicon and oxygen) constitutes the first reactant, the first thin film is formed by adsorbing the mixture on the structure (paragraph 0048-0051).
As to claim 13, Baldasseroni discloses removing at least a portion of the second thin film to form a spacer pattern for the structure; removing the structure and pattern the lower structure (106) using the spacer as a mask (paragraph 0062-0064, Fig 1A-1C).
As to claim 14, Baldasseroni discloses the spacer (125) comprises a first protrusion, a second protrusion and a third protrusion from the lower structure (See Fig 1B).  Baldasseroni further discloses that the pitch (i.e. distance) between plurality of spacers are substantially uniform (See Fig 1A and 1B, paragraph 0062-0063)  Therefore, Baldasseroni discloses the difference the first distance between first protrusion and the second protrusion and a second distance between the second protrusion and the third protrusion is approximately 0 angstrom (read on applicant’s less than 5 angstroms).
As to claim 15, Baldasseroni discloses forming a third thin film having the same component as that of the second thin film on the second thin film (paragraph 0053-0059 after repeating loop 303-309).
As to claim 16, Baldasseroni discloses exposing the structure by performing etch-back on the second thin film and the third thin film; removing the structure and patterning a lower structure (106) using the remaining portions of the second thin film and the third thin film as a mask (paragraph 0062-0064, Fig 1A-1C).
As to claim 17, Baldasseroni disclose a third cycle is performing a plurality of times during forming of the third film (paragraph 0047-0059) 
	Wherein the third cycle comprises:
	Supplying the first reactant on the second thin film (Step 303 Fig 3A after repeating loop 303-309 for plurality of times);
	Purging the first reactant on the second thin film (step 305 after repeating loop 303-309 for plurality of times);
	Suppling the third reactant under plasma atmosphere;
	Purging a residue of the third reactant (step 309, Fig 3A;).

As to claim 18, Baldasseroni discloses a substrate processing method comprising:
	Forming a first thin film by supplying a first reactant and a second reactant on the substrate having a patterned structure (Fig 3A, paragraph 0047-0055);
	Supplying a third reactant (step 307; paragraph 0053 after repeating loop 303-309 for plurality of time);
	Converting the first thin film into a second film (Fig 3A, paragraph 0053-0059).
As to claim 19, Baldasseroni discloses forming a third thin film on the second thin film by supplying the first reactant and the third reactant (See Fig 3 new repeating loop 303-309, paragraph 0048-0059).

As to claim 20, Baldasseroni discloses a substrate method comprising:
	Forming a first thin film of a certain thickness adsorbed on a patterned spin-on hardmask (e.g. spin on carbon) structure by performing a first cycle a plurality of times, the first cycle comprising supplying a silicon source gas on the patterned SOH structure and purging the residue (Fig 1A-1B; Fig 3 step 303 and 305; paragraph 0011, 0043-0052);
Forming a second thin film by changing a chemical composition of the first thin film by performing a second cycle a plurality of times, the second cycle comprising supplying a reaction gas that is reactive with the patterned spin-on hardmask structure and reactive with the silicon-containing source gas and purging the residue (Fig 3, step 307 and 309 repeated; paragraph 0043, 0053-0059; Fig 1A-1B);
Forming a third thin film having the same component as that of the second thin film on the second thin film by performing a third cycle a plurality of times, the third cycle comprising supplying the silicon-containing source gas and supplying the reaction gas (Fig 3 step 303 and 307 repeated after the step of forming the second thin film, paragraph 0053-0059; Fig 1A-1B).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 8, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldasseroni et al. (US 2018/0138036 A1) as applied to claims 1-7, 10, 11, 13-20  above, and further in view of Ho (US 2020/0058495 A1).
As to claim 8, Baldasseroni discloses the first thin film has a certain thickness and the third reactant react with the first thin film (paragraph 0044-0053; Note: all film must have a certain thickness greater than 0 Angstrom).  As to claim 8, Baldasseroni fails to disclose the first thin film has a thickness greater than or equal to a certain thickness which allows a loss of the structure that occurs while the third reactant reacts with the first thin film to be less than a certain thickness.  Ho discloses the first thin film has a thickness greater than or equal to a certain thickness which allows a loss of the structure that occurs while the third reactant reacts with the first thin film to be less than a certain thickness ( See paragraph 0015-0018; Note: the reaction removed remove precursor A1 which has some thickness value from the first layer thickness to reduce the thickness value).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baldasseroni in view of Ho by having the first thin film has a thickness greater than or equal to a certain thickness which allows a loss of the structure that occurs while the third reactant reacts with the first thin film to be less than a certain thickness because it helps to form super low dielectric constant layer and removal of porogens from the layer (paragraph 0010).  
As to claim 9, Baldasseroni fails to disclose the certain thickness is at least 15 angstrom.  Ho discloses the thickness of the first thin film is between 3 nm to about 10 nm (paragraph 0035; Note: 3 nm = 30 Angstroms; 10 nm = 100 Angstroms; read on applicant’s range of “at least 15 Angstroms”).  In the absence of unexpected, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baldasseroni by perform routine experiment to obtain optimal thickness because it has been held that determination of workable range Is not considered inventive.
As to claim 12, Baldasseroni fails to disclose the first thin film comprises a chemical bond formed by one element of the mixture reacting with at least one element constituting the structure.  However, Baldasseroni clearly teaches the first thin film is formed by adsorbing of a precursor material on the substrate, wherein the precursor material is silicon-containing precursor (paragraph 0044-0051).  Ho teaches the first thin films is formed by adsorbing of a silicon-containing precursor having a chemical bond formed by the silicon-containing precursor mixture reacting with at least one element constitute the structure (See Fig 1A-1G, paragraph 0013-0023).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baldasseroni in view of Ho by having the first thin film comprises a chemical bond formed by one element of the mixture reacting with at least one element constituting the structure because equivalent and substitution of one for the other would produce an expected result.

Conclusion

 10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713